___________

                                    No. 96-1920
                                    ___________

United States of America,               *
                                        *
              Appellee,                 *
                                        *   Appeal from the United States
     v.                                 *   District Court for the Eastern
                                        *   District of Missouri.
Terrance Eugene Bell,                   *
                                        *         [UNPUBLISHED]
              Appellant.                *

                                    ___________

                     Submitted:     August 21, 1996

                           Filed:   August 26, 1996
                                    ___________

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
                               ___________

PER CURIAM.


     Terrance Eugene Bell challenges the 54-month sentence imposed by the
district court1 following his guilty plea to being a felon in possession
of a firearm, in violation of 18 U.S.C. § 922(g)(1).       We affirm.


     We reject Bell's contention on appeal that the district court
miscalculated his criminal history category by failing to treat two prior
offenses as "related" under U.S.S.G. § 4A1.2(a)(2).     "[P]rior sentences are
considered related if they resulted from offenses that (1) occurred on the
same occasion, (2) were part of a single common scheme or plan, or (3) were
consolidated for trial or sentencing."       Section 4A1.2, comment. (n.3).




      1
       The HONORABLE EDWARD L. FILIPPINE, United States District
Judge for the Eastern District of Missouri.
        Bell   argues    that,    as    a   practical   matter,    his   offenses   were
consolidated for sentencing.           It is well-settled in this circuit, however,
that "two or more sentences imposed at the same time `are not related for
purposes of U.S.S.G. § 4A1.2(a)(2) if the cases proceeded to sentencing
under    separate    docket      numbers,    and   there   was    no   formal   order   of
consolidation.'" United States v. Klein, 13 F.3d 1182, 1185 (8th Cir.)
(quoting United States v. McComber, 996 F.2d 946, 947 (8th Cir. 1993) (per
curiam)), cert. denied, 114 S. Ct. 2722 (1994); accord United States v.
Lewchuck, 958 F.2d 246, 247 (8th Cir. 1992).            To the extent Bell asks this
panel to reconsider the above line of cases, one panel of this court may
not overrule the opinion of another panel.              See Campbell v. Purkett, 957
F.2d 535, 536 (8th Cir. 1992) (per curiam).


        Bell also argues that the offenses were part of a common scheme or
plan.     We conclude the district court did not clearly err in finding
otherwise, as the offenses at issue occurred two weeks apart and involved
different victims.       Cf. United States v. Lowe, 930 F.2d 645, 646-47 (8th
Cir. 1991) (standard of review; noting similar crimes are not necessarily
related crimes and upholding unrelatedness determination because offenses
occurred at different times, involved different victims, had been committed
in different locales, and had not been consolidated).


        Accordingly, we affirm.


        A true copy.


               Attest:


                    CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.